DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of applying a material finish, classified in D06B 5/16
II. Claims 15-20, drawn to a method of dyeing a material, classified in D06P 5/2055
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation and effect. Invention I can be any finish wherein Invention II must be a dye application.  Invention I requires steps of pressure reduction and flow reduction not present in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Brian Meyer on April 28, 2022 a provisional election was made without traverse to prosecute invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-8,10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146).
Smith teaches placing a textile fiber (target material) in a pressure vessel., introducing carbon dioxide in the pressure vessel, heating the temperature of the vessel to an operating temperature and an operating pressure where the CO2 is in a supercritical state, dyeing the textile which would require flow of a non-zero rate, reducing the pressure and temperature of the vessel by venting it  and cooling it or reducing pressure then temperature (page 6, lines 3-15, claim 34; page 11, line 19 to page 12, line 6; example 2; Table 3, page 40, times 25-35, decrease in density (decrease in pressure via venting)  maintain temperature and flowrate). Smith further teaches the yarn is wound on a tube or spindle the operating temperature is about 100 to about 130 degrees C (spool or rolled, page 30, lines 5-20, page 38, lines 9-16) and the operating pressure is about 73 to about 400 atm  (73.96-405.3 bar) (page 15, lines 5-10). The inner threads of a single wound bobbin transfer dye to the outer threads and therefore this can be the first material wrapped around the second material (page 30, lines 13-20). The bobbins are all wound contemporaneous around a central beam.  Smith teaches the temperature is reduced to a threshold temperature (pages 38-41). Smith teaches the pressure should be reduced in a regular ramp of for example 15-30 atm in 5 minutes (15.198-30.975 in 5 minutes is 3.03-6.079 bar/min) (column 3, lines 20-40). Smith teaches reducing the temperature causing a high dyeing rate because it produces a decrease in solubility of the dye and the dye partitions much more in favor of the textile fiber being dyes and no fouling of dye equipment (page 22, lines 1-12). Smith recognizes the pressure, temperature, flow rate and ramping of pressure and temperature as result effective variables that impact dyeing sorption, levelness and migration and diffusion (pages 44 and 45). Smith teaches it was understood that there was a lack of criticality associated with whether  pressure decrease, temperature decrease and or volume enlargement is selected for process termination (page 3, lines 12-21). Smith teaches the material an be polyester (organic material, claim 16).
Smith does not specify the claimed methods steps in a single embodiment but requires choosing from different elements of the reference to arrive at the claimed methods.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Smith by choosing the claimed flow rates, pressures, temperatures Smith recognizes these parameters as result effective variables impacting dyeing sorption, levelness and migration and diffusion The flow rate would impact the amount of dye applied and its homogeneity as would pressure and temperature. Pressure and temperature would impact the penetration of the dye, dyeing time and fixation. It is the examiners position that choosing the flow rate, pressure and temperature, all well-known parameters which impact the aesthetic of the dyed product, would simply be design choices. Smith teaches flow rates directly impact the levelness of the dyed package (page 45). Smith teaches using fixed temperature and flow rate and decreasing density (Table 3, page 40, times 25-35, decrease in density (decrease in pressure via venting) . Smith teaches the claimed variables of temperature, pressure and flow all impact dyeing and crocking can be eliminated if the variables are controlled. One of ordinary skill in the art through routine experimentation could control the homogeneity and produced aesthetic of dyeing through routine experimentation and adjustment of these result effective variables. Applicant has not demonstrated in a manner commensurate in scope with the claims the criticality of the claimed order of flow, pressure and temperature modification.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146) in view of Smith (US 2002/0108183).
Smith ‘146 is relied upon as set forth above.
Smith ‘146 does not teach hydrophilic target materials.
Smith ‘183 teaches both hydrophilic materials such as cotton and hydrophobic materials such as polyester are effectively dyed using supercritical CO2 dyeing methods (paragraph 0032). Smith ‘183 teaches venting, temperature and flowrate are controllable variables (paragraphs 0053-0058; examples, paragraphs 0095, 0099,0120). Smith teaches uniform application by controlling circulation (homogenized, paragraph 0056,0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Smith ‘146 by treating hydrophilic targets and having homogenized dye application as Smith ‘183 teaches similarly and simultaneously dyeing hydrophobic and hydrophilic wound materials with similar supercritical CO2 dyeing processes and controlling the same variables of flow, pressure and temperature to produce uniform dyeings. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146) in view of Carlson (US 2012/0030884).
Smith ‘146 is relied upon as set forth above.
Smith ‘146 does not teach hydrophilic target materials.
Carlson teaches that hydrophilic (cotton) and hydrophobic (polyester) substrates or blends (paragraph 0040, 0124) can be dyed using supercritical CO2 (paragraph 0004,0006,0028,0104). Carlson recognizes the pressure, temperature, flow rate as result effective variables that impact dyeing penetration and rate of uptake of the dye (paragraphs 0031-0033,0076-0081). Carlson further teaches the dye is dissolved in the
supercritical C02 and supercritical gas (paragraph 0002,0005,0006,0008,0028,0033,0046,0102-0106).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Smith by choosing the claimed flow rates, pressures, temperatures as Smith recognizes these parameters as result effective variables impacting dyeing sorption, levelness and migration and diffusion. The flow rate would impact the amount of dye applied as would pressure and temperature. Pressure and temperature would impact the penetration of the dye, dyeing time and fixation. It is the examiners position that choosing the flow rate, pressure and temperature, all well-known parameters which impact the aesthetic of the dyed product, would simply be design choices. Smith teaches flow rates directly impact the levelness of the dyed package (page 45) and Carlson teach they influence dye penetration and uptake.
It would have been further obvious to use hydrophilic materials for the target material as the textiles in Smith because Carlson teaches it is functionally equivalent to treat hydrophilic textile, hydrophobic textiles and blends thereof with similar supercritical dyeing methods which comprise supercritical gases including supercritical CO2 and using optimized temperature, pressure and flow rates. Substituting a functionally equivalent hydrophobic textile or using a blend of hydrophobic and hydrophilic textiles for use in similar methods would be obvious to achieve the predictable result of coloring the textiles using a similar supercritical dyeing technique absent a showing of unexpected results.

Claims 1-14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146) in view of Smith (US 2002/0108183) and Knittel (DE 4333221).
Smith ‘146 and Smith ‘183 are relied as set forth above. Smith ‘183 teaches treating yarns with bleaching agents, stripping agents (paragraph 0039).
	Smith ‘146 and Smith ‘183 do not teach the material finish has a greater bonding with the target material than with the second material.
	Knittel teaches decolorizing fabrics or yarns by winding the yarns or fabrics(paragraph 0008) around a beam (spooled or rolled) and contemporaneously winding bags of adsorbent around the fabric on the same beam (paragraph 0033) and placing the wound materials in a pressurized chamber followed by pressurizing the vessel to about 200-500 bar (paragraphs 0010, 0014) and introducing supercritical CO2 to transfer the dye from the fabrics to the adsorbent (paragraph 0028). Knittel teaches treating organic materials such as polypropylene, cellulose acetate or cellulose triacetate (paragraph 0029,0039). Knittel teaches treating multiple fabrics (paragraph 0042). Since each material in the examples is uniformly dyed a single color, treatment with supercritical CO2 uniformly meets the ;imitation of homogenize the first dye profile as it is already uniform. Knittel teaches similar methods for dyeing and decolorizing textiles (paragraphs 0004,0005).
	It would have been obvious to ne of ordinary skill in the art at the time the invention was made to modify the methods of Smith ‘146 and Smith ‘183 by transferring dye from the inner portion of the wound substrate to the outer portion wherein the outer portion has greater affinity for the dye as Knittel teaches dyes can be transferred from inner would fabrics to outer wound dye absorbent fabrics. Knittel and both Smith references work by a similar operation in which the dye is moved from the inside of the wound material to the outside. Smith ‘183 provides for different finish application and bleaching or stripping applications demonstrating that supercritical CO2 treatment of yarns can be used for dye decolorizing processes also. Knittel teaches similar methods for dyeing and decolorizing textiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761